DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ preliminary amendment filed on September 15, 2021 and wherein the Applicant has canceled claims 1-20 and added new claims 21-40. 
In virtue of this communication, claims 21-40 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Specification
Specification failed to disclose the claimed feature “recommend the wide beam pattern if the ambient sound level is below a level of sound front a user, and recommend the narrow beam pattern if the ambient sound level is above the level of sound from the user” as claimed in claim 21, 31. For example, the specification merely discloses that “the headset is configured in a quiet mode when the sensed ambient sound level is below that of a desired sound source and may be configured with a wide beam pattern. The headset may be configured in a loud mode when the sensed ambient sound level is above that of a desired sound source (abstract, similar in para 14, 41, 69)”, but merely copy claim language without any explanation.
Specification further failed to disclose the claimed feature “receive a setting from a gaming console to enable a determination of an ambient sound level according to an input from the beamforming microphone” as recited in claims 21, 31. The specification merely disclosed that the headset receives setting of the headset, which is not support of the claimed “enable a determination of an ambient sound level according to an input from the beamforming microphone”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receive a setting from a gaming console to enable a determination of an ambient sound level according to an input from the beamforming microphone; recommend the wide beam pattern if the ambient sound level is below a level of sound from a user, and recommend the narrow beam pattern if the ambient sound level is above the level of sound from the user” as recited in claims 21, 31, must be shown or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)  or under 35 U.S.C. 120, 121, 365(c), or 386(c)  is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under under 35 U.S.C. 120, 121, 365(c), or 386(c)  or under 35 U.S.C. 119(e) (if FP 2.10 thereafter or not supported by the previous filed domestic application).
The later-filed application 17/475,846 must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No.14/712,488 and now patented as U.S. 10,397,741 B2, and application No. 16/549,934 and now patented as U.S. 11,146,225 B2 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. For example, the parent applications above failed to disclose the feature “receive a setting from a gaming console to enable a determination of an ambient sound level according to an input from the beamforming microphone; recommend the wide beam pattern if the ambient sound level is below a level of sound front a user, and recommend the narrow beam pattern if the ambient sound level is above the level of sound from the user” as recited in claims 21, 31 of the current application. Accordingly, claims 22-30 and 32-40 are not entitled to the benefit of the prior application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,146,225 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader version of the claims of U.S. Patent No. 11,146,225 B2, and the following is the comparison between claims of the instant application and the conflicting claims of the U.S. Patent No. 11,146,225 B2:
Claim(s) in the current application
Conflicting claim(s) in U.S. Patent No.  11,146,225 B2
21. A headset, the headset comprising: a beamforming microphone selectively configurable in a wide beam pattern and a narrow beam pattern; and an audio processor, wherein the audio processor is operable to: receive a setting from a gaming console to enable a determination of an ambient sound level according to an input from the beamforming microphone, recommend the wide beam pattern if the ambient sound level is below a level of sound from a user, and recommend the narrow beam pattern if the ambient sound level is above the level of sound from the user.
















22. The headset of claim 21, wherein the user of the headset selects between the wide beam pattern and the narrow beam pattern.



23. The headset of claim 21, wherein the headset automatically selects between the wide beam pattern and the narrow beam pattern.

24. The headset of claim 21, wherein the beamforming microphone comprises an array of sound sensing elements.

25. The headset of claim 21, wherein the audio processor is configured to automatically select between the wide beam pattern and the narrow beam pattern on a continuous basis during an operation of the headset.

26. The headset of claim 21, wherein the wide beam pattern comprises full sensitivity from all directions.


27. The headset of claim 21, wherein the narrow beam pattern is focused on a particular direction.




28. The headset of claim 21, wherein the narrow beam pattern is directed at a desired sound source.


29. The headset of claim 21, wherein the headset is configured in one of a plurality of modes according to a location of the headset.

30. The headset of claim 21, wherein the setting from the gaming console is received via an audio interface.



31. A method, the method comprising: receiving, via an audio processor in a headset, a setting from a gaming console; determining, via the audio processor, an ambient sound level according to an input from a beamforming microphone on the headset and the setting from the gaming console; recommending a wide beam pattern for the beamforming microphone if the ambient sound level is below a level of sound from a user; and recommending a narrow beam pattern for the beamforming microphone if the ambient sound level is above the level of sound from the user.











32. The method of claim 31, wherein the user of the headset selects between the wide beam pattern and the narrow beam pattern.


33. The method of claim 31, wherein the headset automatically selects between the wide beam pattern and the narrow beam pattern.

34. The method of claim 31, wherein the beamforming microphone comprises an array of sound sensing elements.

35. The method of claim 31, wherein the audio processor is configured to automatically select between the wide beam pattern and the narrow beam pattern on a continuous basis during an operation of the headset.

36. The method of claim 31, wherein the wide beam pattern comprises full sensitivity from all directions.



37. The method of claim 31, wherein the narrow beam pattern is focused on a particular direction.




38. The method of claim 31, wherein the narrow beam pattern is directed at a desired sound source.


39. The method of claim 31, wherein the headset is configured in one of a plurality of modes according to a location of the headset.

40. The method of claim 31, wherein the setting from the gaming console is received via an audio interface. 
1. A system for processing audio signals, the system comprising: a headset comprising: a beamforming microphone in a microphone boom of the headset, the beamforming microphone configured with a wide beam pattern to sense an ambient sound level of sounds external to the headset; and an audio processing unit that configures the headset in one of a plurality of modes based on at least the sensed ambient sound level and at least one parameter setting received from an audio processing unit in a gaming console communicatively coupled to the headset, wherein the headset is configured in a quiet mode when the sensed ambient sound level is below a level of sound from a user of the headset by configuring the beamforming microphone with the wide beam pattern and in a loud mode by configuring the beamforming microphone with a narrower beam pattern when the sensed ambient sound level is above the level of sound from the user of the headset.

10. The system of claim 1, wherein the headset is configured in the one of the plurality of modes by the parameter settings from the gaming console received via an audio interface.

2. The system of claim 1, wherein the user of the headset causes the headset to be configured in the one of the plurality of modes by the audio processing unit of the headset.

3. The system of claim 1, wherein the headset automatically configures itself in the one of the plurality of modes by the audio processing unit of the headset.

4. The system of claim 1, wherein the microphone comprises an array of sound sensing elements.

5. The system of claim 1, wherein the headset is configured in one of the plurality of modes by the audio processing unit of the headset on a continuous basis during operation of the headset.


6. The system of claim 1, wherein the microphone is configured with a wide beam pattern with full sensitivity from all directions when the headset is in the quiet mode.

7. The system of claim 1, wherein the headset is configured in a loud mode with the microphone configured with a narrow beam in a particular direction when the sensed ambient sound level is above that of a desired sound source.


8. The system of claim 7, wherein the microphone is configured with a narrow beam pattern directed at the desired sound source when the headset is in the loud mode.

9. The system of claim 1, wherein the headset is configured in the one of the plurality of modes based on a location of the headset.

10. The system of claim 1, wherein the headset is configured in the one of the plurality of modes by the parameter settings from the gaming console received via an audio interface.

11. A method for processing audio signals, the method comprising: in a headset that comprises audio processing circuitry and a beamforming microphone in a microphone boom of the headset: sensing, using the microphone configured with a wide beam pattern, an ambient sound level of sounds external to the headset; and configuring, using the audio processing circuitry, the headset in one of a plurality of modes based on at least the sensed ambient sound level and at least one parameter setting received from an audio processing unit in a gaming console communicatively coupled to the headset, the headset being configured in a quiet mode when the sensed ambient sound level is below a level of sound from a user of the headset by configuring the beamforming microphone with the wide beam pattern and in a loud mode by configuring the beamforming microphone with a narrower beam pattern when the sensed ambient sound level is above the level of sound from the user of the headset.

12. The method of claim 11, wherein the user of the headset causes the headset to be configured in the one of the plurality of modes by the audio processing circuitry.

13. The method of claim 11, comprising automatically configuring the headset in the one of the plurality of modes by the audio processing circuitry.

14. The method of claim 11, wherein the microphone comprises an array of sound sensing elements.

15. The method of claim 11, comprising configuring the headset in one of the plurality of modes by the audio processing circuitry on a continuous basis during operation of the headset.


16. The method of claim 11, comprising configuring the microphone with a wide beam pattern with full sensitivity from all directions when the headset is in the quiet mode.

17. The method of claim 11, comprising configuring the headset in a loud mode with the microphone configured with a narrow beam in a particular direction when the sensed ambient sound level is above that of a desired sound source.

18. The method of claim 17, comprising configuring the microphone with a narrow beam pattern directed at the desired sound source when the headset is in the loud mode.

9. The system of claim 1, wherein the headset is configured in the one of the plurality of modes based on a location of the headset.

19. The method of claim 11, comprising configuring the headset in the one of the plurality of modes utilizing the parameter settings from the gaming console received via an audio interface.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 30-31, 33-35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al (US 20120020485 A1, hereinafter Visser) and in view of references Graham (US 8363820) and Mao (US 20090252355 A1).
Claim 21: Visser teaches a headset (title and abstract, ln 1-4, and a headset D100 in figs. 3A/B and details in figs. 4A-C), the headset comprising:
a beamforming microphone (including microphones MR10, MR20, MR30, ML10, ML20, ML30, MC10, etc. in fig. 3A/B and 4A-C to detect ambient sound pressure level, para 94 and generating beamforming signals, para 94) selectively configurable in a wide beam pattern (hearing-aid mode to sense far end sound sources and implemented using omnidirectional microphones, para 134 and wherein microphones MR10, MR20, MR30, ML10, ML20, ML30 face outside of the headset in figs. 4A-4C, and pick including background sound levels, para 60 and measuring gain level for accurately sensing the sound level, para 62, 68, and 134); and 
an audio processor (chip or chipset includes one or more processors in fig. 39, para 149), wherein the audio processor is operable to:
determine an ambient sound level according to an imput from the beamforming microphone (SNR value of the user’s voice outputted from MC30 is higher than a value comprising the SNR of the user’s voice in any of other microphones SL10, SL20, SR10, SR20, para 119);
recommend the wide beam pattern if the ambient sound level is below a level of sound from a user (when greater SNR, the sensed ambient sound level is lower and/or voice signal is higher, the microphones in the pair are omnidirectional, i.e., pickup cones are equal around the microphone pair, para 116, and thus, approved to be a hearing aid mode, para 134), and 
recommend the narrow beam pattern if the ambient sound level is above the level of sound from the user (the majority of user’s sounds to be picked up for communication by beamforming to the user’s mouth, para 119, para 125, wherein SNR is low, para 119, and thus, approved noise cancellation or communication mode).
However, Visser does not explicitly teach wherein a level of user’s sound is compared to the disclosed ambient sound level and does not explicitly teach receiving a setting from a gaming console to enable the disclosed determination of the ambient sound level.
Graham teaches an analogous field of endeavor by disclosing a system (title, and abstract 1-8 and fig. 1), the system comprising: a headset (headset 50 in fig. 1) comprising: a microphone configured to sense an ambient sound level of sounds external to the headset (sensing including stationary noise in around a user of the headset used for communication by a microphone 2, etc. and col 2, ln 65-67 and col 3, ln 7-16); an audio processor (including  controller 12, etc., in fig. 1) that configured the headset in one of a plurality of modes (normal mode, including operation gain levels SLR1, STMR1, col 4, ln 66-67 and col 5, ln 1-2 and whisper mode, the operation gain levels SLR2 or SLR3 and STMR2, STMR3 in figs. 2A-2C) based on at least the sensed ambient sound level (at least based on the calculated SNR that is speech signal level to stationary noise signal level and voice activity detection, col 3, ln 3-16), a wide beam pattern is recommended if the ambient sound level is below a level of sound from a user (SNR level is higher than the threshold T1 in step 112 from step 110 in fig. 2B, inherently the stationary noise level is lower than the speech signal level at the threshold T1 as an offset), and it is recommended that the narrow beam pattern if the ambient sound level is above the level of the sound form the user (SNR level is lower than the threshold T1 in step 100 from step 110 in fig. 2B, i.e., the stationary noise level is higher than the speech signal level at the threshold T1 as an offset) for benefits of achieving an improvement of acoustic environment by lowering and raising speech level adaptively in a noisy environment and quiet environment (col 1, ln 12-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the level of the user’s sound is compared to the ambient sound level to determine the narrow beam or the wide beam, as taught by Graham, to the comparison of the sound level in the headset, as taught by Visser, for the benefits discussed above.
However, the combination of Visser and Graham does not explicitly teach receiving a setting from a gaming console to enable the disclosed determination of the ambient sound level.
Mao teaches an analogous field of endeavor by disclosing a headset for processing audio signals (title and abstract, ln 1-6 and fig. 1 and a headset 300 in fig. 3) and wherein a gaming console is disclosed (media device 330 in fig. 3, para 2, para , 26, 33) and wherein a headset (102 in fig. 1) is to communicatively coupled to a gaming console (fig. 1) and wherein receiving a setting from a gaming console to enable the disclosed determination of the ambient sound level (ECR sensors to sense the ambient sound, para 27, para 30 and controlling the video and through the console, FIR filter coefficients is selected to filter background noise, etc., para 22) for benefits of conveniently and efficiently alerting headset wearer for environmental situations (para 3) and flexibly configuration of the headset (para 13, para 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the gaming console and wherein the headset is receiving the setting from the gaming console to enable the determination of the ambient sound level, as taught by Mao, to the headset, as taught by the combination of Visser and Graham, for the benefits discussed above.
Claim 31 has been analyzed and rejected according to claim 21 above.
Claim 23: the combination of Visser, Graham, and Mao further teaches, according to claim 21 above, wherein the headset automatically selects between the wide beam pattern and the narrow beam pattern (Visser, through the designed filters and input microphone signals and p.4, para 94 and Graham, through the detection of the microphone signal levels and whisper mode controller 12, etc. in fig. 1).
Claim 24: the combination of Visser, Graham, and Mao further teaches, according to claim 21 above, wherein the beamforming microphone comprises an array of sound sensing elements (Visser, microphone array MC10 and MC20 in fig. 1 and p.2, para 61).
Claim 25: the combination of Visser, Graham, a and Mao further teaches, according to claim 21 above, wherein the headset is configured in one of the plurality of modes on a continuous basis during operation of the headset (Graham, the discussion in claim 1 above and continuously monitoring the microphone signals by the VAD and SNR, etc. in fig. 2A-2C).
Claim 30: the combination of Visser, Graham, and Mao further teaches, according to claim 21 above, wherein a headset (Mao, 102 in fig. 1) is to communicatively coupled to a gaming console (fig. 1).
Claim 33 has been analyzed and rejected according to claims 31 and 23 above.
Claim 34 has been analyzed and rejected according to claims 31 and 24 above.
Claim 35 has been analyzed and rejected according to claims 31 and 25 above.
Claim 40: the combination of Visser, Graham, and Mao further teaches, according to claim 31 above, wherein the headset is configured in the one of the plurality of modes by a gaming console (Visser, implementation can be in mobile telephone device with headset, p.13, para 149 and para 152 and p.15, para 165 and Mao, game console, p.2, para 2 and p.3, para 33).

Claims 22, 26-28, 32, 36-38, are rejected under 35 U.S.C. 103 as being unpatentable over Visser (above) and in view of references Graham (above), Mao (above), and Bisgaard et al (US 20110103626 A1, hereinafter Bisgaard).
Claim 22: the combination of Visser, Graham, and Mao teaches all the elements of claim 22, according to claim 21 above, wherein the headset is recommended to be selected between the wide beam and narrow beam (see the discussion in claim 1 above), except the user to select between the wide beam and narrow beam.
Bisgaard teaches an analogous field of endeavor by disclosing a system for audio signal processing with a headset (title and abstract, ln 1-4 and fig. 1 and head set, p.1, para 2) and wherein the user of the headset performs configuration of the headset to be one of a wide beam and a narrow beam is disclosed (setting by an audiologist and p.2, para 36 and e.g., individual directivity pattern setting and used to process the microphone signals and p.2, para 24 and also achieving the omnidirectional pattern at αmax=180° and in term of power level and in term of signal-to-noise level in p.4, para 57-59 and para 67-68) for benefits of avoiding suppressing desired sound source direction while suppressing the undesired sound sources in all direction, i.e., improving capability of selectively suppressing the sound sources in variety of sound source directions (p.1, para 7 and para 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied where the user to select between the wide beam and narrow beam, as taught by Bisgaard, to the audio processing unit in the system, as taught by the combination of Visser, Graham, and Mao, for the benefits discussed above.
Claim 26: the combination of Visser, Graham, Mao, and Bisgaard further teaches, according to claim 21 above, wherein the microphone is configured with a wide beam pattern with full sensitivity from all directions when the headset is in the quiet mode (Bisgaard, omnidirectional pattern while αmax=180° and PF<Pmin and p.4, para 57-59).
Claim 27: the combination of Visser, Graham, Mao, and Bisgaard further teaches, according to claim 21 above, wherein the headset is configured in a loud mode with the microphone configured with a narrow beam in a particular direction when the sensed ambient sound level is above that of a desired sound source (Visser, beamforming pattern in a desired direction in figs. 12-13 and Bisgaard, the microphone signal level is higher than the threshold Pmax for directivity beamforming pattern with adapted null direction and p.2, para 24, p.4, para 57).
Claim 28: the combination of Visser, Graham, Mao, and Bisgaard further teaches, according to claim 7 above, wherein the beamforming microphone is configured with a narrow beam pattern directed at the desired sound source when the headset is in the loud mode (Visser, noise reduction mode in figs. 20A-C, 21A-C, 22A-C, 23A-C and Bisgaard, α=0° and PF>Pmax and p.4, para 57).
Claim 32 has been analyzed and rejected according to claims 31 and 22 above.
Claim 36 has been analyzed and rejected according to claims 35 and 26 above.
Claim 37 has been analyzed and rejected according to claims 31 and 27 above.
Claim 38 has been analyzed and rejected according to claims 37 and 28 above.

Claims 29, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Visser (above) and in view of references Graham (above), Mao (above), and Bisgaard’652 et al (US 20150003652 A1, hereinafter Bisgaard’626).
Claim 29: the combination of Visser, Graham, and Mao teaches all the elements of claim 29, according to claim 21 above, except explicitly teaching wherein the headset is configured in the one of the plurality of modes based on a location of the headset, although Visser teaches a location of the headset (environment of a car, street, café, etc. and p.1, para 5).
Bisgaard’652 teaches an analogous field of endeavor by disclosing a system for audio signal processing (title and abstract, ln 1-8 and fig. 1) and wherein a headset is disclosed (hearing aid 10 in fig. 1) and configured in the one of the plurality of modes based on a location of the headset (configured to flight mode while detected position in airplane and p.4, para 62 and other operation modes represented by the selected different signal processing algorithms based on the classification of acoustic environment including locations and p.1, para 9 and p.3, para 52) for benefits of achieving better sound quality and speech intelligence in variety of environment conditions (p.1, para 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the headset and wherein the headset is configured in the one of the plurality of modes based on the location of the headset, as taught by Bisgaard’652, to the system, as taught by the combination of Visser, Graham, and Mao, for the benefits discussed above.
Claim 39 has been analyzed and rejected according to claims 31 and 29 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654